IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                              No. 02-60590
                            Summary Calendar
                         _____________________

DEBRA L. CHASE,

                  Petitioner - Appellant,

     v.

COMMISSIONER OF INTERNAL REVENUE,

               Defendant - Appellee.
_________________________________________________________________

                    Appeal from the Decision
                 of the United States Tax Court
                            (7206-01L)
_________________________________________________________________
                        December 27, 2002

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Appellant Debra L. Chase did not file income tax returns for

tax years 1995 and 1996.     The Commissioner assessed income taxes

for those tax years on the basis of wages reported by Chase’s

employer.   In July 2000, the Commissioner sent Chase a notice of

intent to levy to collect the assessed taxes for 1995 and 1996.

Chase requested a collection due process hearing.    An IRS Appeals

Officer conducted the hearing in January 2001.   In April 2001, the

Appeals Officer issued a notice of determination sustaining the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
notice of intent to levy.              The Appeals Officer rejected Chase’s

contention that she had no income from a taxable source.

      Chase petitioned the Tax Court for review of the Appeals

Officer’s Decision.             The Tax Court granted the Commissioner’s

motion for summary judgment and denied Chase’s cross-motion for

summary judgment. The Tax Court noted that Chase “never identified

the alleged nontaxable source of the income, nor did she expressly

deny receiving the wages in question.” The Tax Court found Chase’s

argument that her wages did not constitute taxable income to be

“frivolous and groundless.”

      Chase, pro se, appeals the Tax Court’s decision. Chase argues

that the Tax Court failed to apply the appropriate standard of

review and that it erred by substituting its judgment for that of

the agency and by relying on matters outside the record.                      She also

argues      that   the    Appeals      Officer’s       decision      was    arbitrary,

capricious, or otherwise not in accordance with law, because:                      (1)

the Appeals Officer failed to obtain proper verification that the

requirements of applicable law or administrative procedure had been

satisfied; (2) the notice of determination issued by the Appeals

Officer contains insufficient findings, reasons and analysis; and

(3) the Appeals Officer refused to consider Chase’s argument that

she   had    no    income       from   a   taxable      source    after     improperly

recharacterizing         that    argument       as   being   based   on    “political,

constitutional, conscientious, or similar grounds.”



                                            2
     We reject each of Chase’s contentions.             The Tax Court applied

the appropriate summary judgment standard and did not substitute

its own judgment for that of the Appeals Officer.               Chase cites no

authority   for   her    contention    that   the   Tax     Court    should   have

followed formal adjudication procedures under the Administrative

Procedure Act.     According to the Treasury Regulations, the formal

hearing procedures required under the Administrative Procedure Act

do not apply to collection due process hearings.                Treas. Reg. §

301.6330-1(d)(2) Q & A D6.

     The notice of determination issued by the Appeals Officer

satisfied the requirements of 26 U.S.C. § 6330(c)(3) (setting forth

matters to be considered at collection due process hearing).                  The

Appeals Officer properly relied on Form 4340 (“Certificate of

Assessments, Payments and Other Specified Matters”) to verify that

the requirements of applicable law or administrative procedure had

been met.   See Perez v. United States, ___ F.3d ___, ___, 2002 WL

31506590,   at    *3    (5th   Cir.   Nov.    27,   2002)    (“IRS    Form    4340

constitutes valid evidence of a taxpayer’s assessed liabilities and

the IRS’s notice thereof”). Chase produced no evidence raising any

question about the validity of the assessments.

     The notice of determination adequately addressed the matters

specified by the Treasury Regulations. See Treas. Reg. § 301.6330-

1(e)(3) Q & A E8.       The regulations do not require formal findings

of fact or detailed legal analysis.           See id.



                                       3
     Finally, the Appeals Officer correctly refused to consider

Chase’s baseless argument that she had no income from any taxable

source. As the Tax Court noted, Chase did not identify the alleged

nontaxable source of income and did not deny receiving the wages

upon which the assessments were based.

     For the foregoing reasons, the summary judgment in favor of

the Commissioner is

                                                 A F F I R M E D.




                                4